EXHIBIT 10.1
CONFIDENTIAL TREATMENT REQUESTED under 17 C.F.R. § 200.80(b)(4) and 240.24b-2



LICENSE AGREEMENT


This License Agreement (the “Agreement”) is made and entered into effective as
of June 9, 2015 (the “Effective Date”) by and between Omeros Corporation, a
corporation organized under the laws of the State of Washington with a business
address of 201 Elliott Avenue West, Seattle, WA 98119 (“Omeros”) and JCB
Laboratories, LLC, a corporation organized under the laws of the State of Kansas
with a business address of 7335 W 33rd Street North, Wichita, KS 67205, and
Fagron Compounding Services, LLC, d/b/a Fagron Sterile Services, a corporation
organized under the laws of the State of Kansas, with a business address of 8710
E 34th Street North, Wichita, KS, 67226 (JCB Laboratories, LLC and Fagron
Compounding Services, LLC collectively referred to herein as “JCB”). Omeros and
JCB are sometimes referred to herein individually as a “Party” and collectively
as the “Parties.”
Recitals
WHEREAS, Omeros owns and controls certain intellectual property rights with
respect to products including combinations of active pharmaceutical ingredients,
including a combination drug product for use in orthopedic procedures referred
to as OMS103;
WHEREAS, JCB is an FDA-registered human drug outsourcing facility as defined in
Section 503B of the Act (as defined herein) that compounds sterile
pharmaceutical products under applicable cGMP conditions; and
WHEREAS, JCB desires to obtain from Omeros a license under the Licensed
Technology (as defined herein) to Compound (as defined herein) and Commercialize
(as defined herein) Licensed Products (as defined herein) in the Territory (as
defined herein), and Omeros is willing to grant such license, in each case in
accordance with the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:
ARTICLE 1
DEFINITIONS
Unless otherwise specifically provided herein, the following terms shall have
the following meanings:
1.1.    “Act” means the United States Federal Food, Drug, and Cosmetic Act, as
amended.
1.2.    “Affiliate” means, with respect to a Party, any Person that, directly or
indirectly, through one (1) or more intermediaries is controlled by such Party,
but only so long as such control exists. For purposes of this definition,
“controlled by” means: (i) the possession, directly or indirectly, of the power
to direct the management or policies of a business entity, whether through the
ownership of voting securities, by contract relating to voting rights or
corporate governance or otherwise; or (ii) the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting securities or other
ownership interest of a business entity (or, with respect to a limited
partnership or other similar entity, its general partner or controlling entity).
1.3.    “Agreement” has the meaning set forth in the preamble hereto.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------




1.4.    “Applicable Law” means applicable federal, state and local laws, rules
and regulations, including any rules, regulations, guidances, guidelines or
other requirements of the Regulatory Authorities in the Territory, that may be
in effect from time to time, including cGMP.
1.5.    “Auditor” has the meaning set forth in Section 4.8.
1.6.    “Breaching Party” has the meaning set forth in Section 9.2.1.
1.7.    “Business Day” means a day other than a Saturday or Sunday or a day on
which banking institutions in Seattle, Washington are permitted or required to
be closed.
1.8.    “Calendar Quarter” means each successive period of three (3) calendar
months commencing on January 1, April 1, July 1 and October 1, except that the
first Calendar Quarter of the Term shall commence on the Effective Date and end
on the day immediately prior to the first to occur of January 1, April 1, July 1
or October 1 after the Effective Date and the last Calendar Quarter shall end on
the last day of the Term.
1.9.    “cGMP” means current Good Manufacturing Practices as promulgated or
enforced by a Regulatory Authority that are applicable to Compounding by
registered outsourcing facilities under Section 503B of the Act, or analogous
provisions of foreign laws.
1.10.     “Commercialization” means any and all activities directed to the
preparation for sale of, offering for sale of or sale of a Licensed Product,
including activities related to marketing, promoting, distributing and sale of
such Licensed Product, and the Compounding of Licensed Product for use in
Commercialization activities, and interacting with Regulatory Authorities
regarding any of the foregoing. When used as a verb, “to Commercialize” and
“Commercializing” means to engage in Commercialization and “Commercialized” has
a corresponding meaning.
1.11.    “Compound” and “Compounding” means all activities related to the
production, compounding on an individual named-patient basis, compounding on a
large-scale registered outsourcing basis, compounding for veterinary usage,
processing, filling, finishing, packaging, labeling, shipping and holding of any
Licensed Product, or any intermediate thereof, including process development,
process qualification and validation, scale-up, commercial compounding, and
analytic development, stability testing, quality assurance and quality control.
1.12.    “Confidential Information” has the meaning set forth in Section 6.1.
1.13.    “Control” means, with respect to any item of Information, Patent or
other intellectual property right, possession of the right, whether directly or
indirectly and whether by ownership, license or otherwise (other than by
operation of the license and other grants in Section 2.1 or9.4.2), to grant a
license, sublicense or other right to or under such Information, Patent or other
intellectual property right as provided for herein without violating the terms
of any agreement with any Third Party.
1.14.     “Dispute” has the meaning set forth in Section 10.4.
1.15.    “Dollars” or “$” means United States Dollars.
1.16.    “Effective Date” has the meaning set forth in the preamble hereto.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
2

--------------------------------------------------------------------------------




1.17.    “Executive Officer” means, with respect to Omeros, its Chief Executive
Officer and with respect to JCB, its President.
1.18.    “FDA” means the United States Food and Drug Administration and any
successor agency thereto.
1.19.    “Field” means, with respect to the OMS103 Product, all therapeutic,
diagnostic and interventional usages, including, without limitation, use during
arthroscopic, endoscopic and open surgical procedures, intra-articular injection
and topical administration, whether in concentrated form or whether diluted in
irrigation solution or other carrier; and with respect to any other Licensed
Product, the field indicated for such product in Schedule 1.33 hereto.
1.20.    “First Commercial Sale” means, with respect to a Licensed Product, the
first sale by JCB of such Licensed Product in the Territory for monetary value
for use or consumption by the end user.
1.21.    “Gross Revenues” means, with respect to a Licensed Product for any
period, the gross amount billed or invoiced by JCB to Third Parties during such
period. Gross Revenues shall be calculated in accordance with United States
generally accepted accounting principles.
1.22.    “Improvement” means, (i) any invention, discovery, development or
modification with respect to any Licensed Product, including any enhancement in,
or additions, deletions or substitutions of any of the active pharmaceutical
ingredients or excipients thereof, as well as enhancements to the preparation,
presentation, formulation, method of Compounding or otherwise manufacturing,
means of delivery or dosage thereof, (ii) any discovery of any new or expanded
indications for such Licensed Product for human or animal use, or (iii) any
invention, discovery, development or modification that improves the stability,
safety or efficacy of such Licensed Product, in each case ((i), (ii) and (iii))
whether or not patented or patentable and regardless of the Party(ies) that
conceived, reduced to practice or developed such Improvement, provided, however,
that a product including [†] shall not be considered an Improvement of a
Licensed Product so long as it is not marketed for [†], which with respect to
the OMS103 Product includes [†].
1.23.    “IND” means (i) an investigational new drug application filed with the
FDA for authorization to commence clinical studies and equivalent filings in
other countries or regulatory jurisdictions, and (ii) all amendments that may be
filed with respect to the foregoing.
1.24.    “Indemnified Party” has the meaning set forth in Section 8.3.
1.25.    “Information” means all technical, scientific and other similar
know-how and information, including trade secrets, methods, processes, formulae,
instructions, procedures, specifications, data and results of testing
(including, as applicable, biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, pre-clinical, clinical, safety,
Compounding, manufacturing and quality control data and information), whether or
not confidential, proprietary, patented or patentable.
1.26.    “Infringement” has the meaning set forth in Section 5.3.1.
1.27.    “JCB” has the meaning set forth in the preamble hereto.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
3

--------------------------------------------------------------------------------




1.28.    “JCB Know-How” means all Information Controlled by JCB that is
conceived, discovered, developed or otherwise made by JCB at any time during the
Term in connection with this Agreement, the use of any Licensed Technology or
the exercise of any license or other right granted hereunder, in each case, that
is reasonably useful or necessary for the exploitation of any Licensed Product
or any Improvement thereto; provided that JCB Know-How excludes all
Improvements.
1.29.    “JCB Patents” means all of the Patents Controlled by JCB claiming or
covering any Licensed Product or the exploitation thereof or any other
Information conceived, discovered, developed or otherwise made by JCB after the
Effective Date and at any time during the Term in connection with the use of any
Licensed Technology or the exercise of any license or other right granted
hereunder, in each case excluding all Improvements.
1.30.    “JCB Representatives” has the meaning set forth in Section 8.1.
1.31.    “Licensed Know-How” means all of the Information Controlled by Omeros
that is listed on Schedule 1.31 hereto.
1.32.    “Licensed Patents” means (i) all of the Patents Controlled by Omeros
that are listed on Schedule 1.32 hereto and all Patents Controlled by Omeros to
the extent that they cover or claim Improvements; (ii) all patent applications
filed either from such patents, patent applications or provisional applications
or from an application claiming priority from any of these, including
divisionals, continuations, continuations-in-part, provisionals, converted
provisionals and continued prosecution applications; (iii) any and all patents
that have issued or in the future issue from the foregoing patent applications
in clauses (i) and (ii); and (iv) any and all extensions or restorations by
existing or future extension or restoration mechanisms, including revalidations,
reissues, re-examinations and extensions of the foregoing patents or patent
applications in clauses (i), (ii) and (iii).
1.33.    “Licensed Product” means (a) with respect to OMS103, the OMS103
Product, and (b) with respect to any additional product listed in Schedule 1.33
hereto, as amended by the Parties from time to time, (i) any pharmaceutical
product, composition or kit for sale that is comprised of or contains [†], or
(ii) any Improvement of such additional product; provided that, from and after
the date on which any Licensed Product becomes a Terminated Product hereunder,
for purposes of the licenses and other rights granted by Omeros to JCB in this
Agreement, Licensed Products shall exclude such product(s).
1.34.    “Licensed Technology” means the Licensed Patents and Licensed Know-How.
1.35.    “Licensed Trademark” means, for each Licensed Product, the
corresponding trademark(s) and associated applications for registrations and
registrations listed on Schedule 1.35 hereto.
1.36.    “Losses” has the meaning set forth in Section 8.1.
1.37.    “Non-Breaching Party” has the meaning set forth in Section 9.2.1.
1.38.    “Notice Period” has the meaning set forth in Section 9.2.1.
1.39.    “Omeros” has the meaning set forth in the preamble hereto.
1.40.    “OMS103” means a fixed-dose combination drug product containing, as
active pharmaceutical ingredients, amitriptyline HCl ([†] mg/mL), oxymetazoline
HCl ([†] mg/mL), and

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
4

--------------------------------------------------------------------------------




ketoprofen ([†] mg/mL), in lyophilized or liquid solution form, as well as [†].
For clarity, the term OMS103 shall be understood to include formulations of such
a fixed-dose combination drug product previously referred to by Omeros as
OMS103, OMS103HP and OMS103HP-S.
1.41.    “OMS103 Product” means any pharmaceutical product that is comprised of
or contains or includes as its active pharmaceutical ingredients the active
pharmaceutical ingredients contained in OMS103 or any Improvement of OMS103,
with or without any other active pharmaceutical ingredients, excipients or
carrier, [†].
1.42.    “Party” and “Parties” have the meanings set forth in the preamble
hereto.
1.43.    “Patents” means: (i) all national, regional and international patents
and patent applications, including provisional patent applications; (ii) all
patent applications filed either from such patents, patent applications or
provisional applications or from an application claiming priority from either of
these, including divisionals, continuations, continuations-in-part,
provisionals, converted provisionals and continued prosecution applications;
(iii) any and all patents that have issued or in the future issue from the
foregoing patent applications in subclauses (i) and (ii); and (iv) any and all
extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents or patent applications in subclauses (i), (ii) and (iii).
1.44.    “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.
1.45.    “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise exercising authority with respect to the exploitation of Licensed
Products in the Territory, including the FDA in the United States.
1.46.    “Term” has the meaning set forth in Section 9.1.
1.47.    “Terminated Product” means each Licensed Product with respect to which
this Agreement is terminated pursuant to Section 9.2.1, 9.2.4, or 10.1 or, if
this Agreement is terminated in its entirety (whether by way of a single
termination event or two or more termination events that together cover all
Licensed Products), all Licensed Products.
1.48.    “Terminated Territory” means each country with respect to which this
Agreement is terminated pursuant to Section 9.2.1, 9.2.4, or 10.1 or, if this
Agreement is terminated in its entirety (whether by way of a single termination
event or two or more termination events that together cover all countries in the
Territory), the entire Territory.
1.49.     “Territory” means, with respect to a Licensed Product, the
corresponding country or countries listed in Schedule 1.49 hereto, as amended by
the Parties from time to time; provided that, from and after the date on which
any country becomes a Terminated Territory hereunder, for purposes of the
licenses and other rights granted by Omeros to JCB in this Agreement, the
Territory shall exclude such country(ies).
1.50.    “Third Party” means any Person other than Omeros, its Affiliates, and
JCB.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
5

--------------------------------------------------------------------------------




1.51.    “Third Party Claims” has the meaning set forth in Section 8.1.
1.52.    “Third Party Infringement Claim” has the meaning set forth in
Section 5.5.
1.53.     “United States” or “U.S.” means the United States of America and its
territories and possessions (including the District of Columbia and Puerto
Rico).
ARTICLE 2
LICENSE GRANT
2.1.    Grants to JCB. Omeros hereby grants to JCB (i) an exclusive (including
with regard to Omeros and its Affiliates), royalty-free license, without the
right to grant sublicenses, under the Licensed Technology to Compound and
Commercialize Licensed Products in their respective Fields and Territory,
provided that all Compounding by JCB under this Agreement shall be performed in
accordance with Section 3.4, and (ii) an exclusive (including with regard to
Omeros and its Affiliates), royalty-free license, without the right to grant
sublicenses, under the Licensed Trademarks and associated goodwill to
Commercialize Licensed Products in their respective Fields and Territory. The
licenses granted by Omeros to JCB are strictly limited to the licenses expressly
granted in this Section 2.1.
ARTICLE 3
REGULATORY AND COMMERCIALIZATION ACTIVITIES
3.1.    Technology Transfer.
3.1.1.    In General. Promptly after the Effective Date, Omeros shall disclose
and make available to JCB the Licensed Know-How in such form as Omeros shall
reasonably determine.
3.1.2.    Related Cooperation. For a period of twelve (12) months after the
Effective Date in the case of the OMS103 Product and upon the launch of any
other Licensed Product added to this Agreement, or such longer time as Omeros
may agree in its sole discretion, Omeros shall cooperate with JCB by using
reasonable efforts to make appropriate personnel available, at no charge for
time but with out-of-pocket costs reimbursable by JCB, to respond to questions
that JCB may raise with respect to the Licensed Know-How. JCB acknowledges that
such cooperation shall not require Omeros to conduct any research or development
activities or generate any information in addition to that listed in Schedule
1.31. Each Party shall designate an employee to serve as the primary point of
contact between the Parties in relation to any questions raised by JCB pursuant
to this Section 3.1.2.
3.2.    Regulatory Matters.
3.2.1.    In General. The Parties acknowledge that Omeros has discontinued its
clinical development program with respect to the Licensed Products in the
Territory. After the Effective Date, Omeros shall have no responsibility to
conduct any development activities with respect to any Licensed Product in the
Territory for such Licensed Product. JCB shall have sole responsibility for
communications with Regulatory Authorities in the Territory regarding the
Compounding and Commercialization of Licensed Products in the Territory. Omeros
shall have sole responsibility, at its sole discretion, for communications with
Regulatory Authorities in the Territory regarding its prior development of the
Licensed Products in the Territory.
3.2.2.    Withdrawal of IND. JCB shall give Omeros written notice of the
anticipated date of First Commercial Sale of each Licensed Product at least
thirty (30) days in advance

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
6

--------------------------------------------------------------------------------




thereof; provided, however, that if after delivery of such notice, the
anticipated date of such First Commercial Sale changes, JCB shall promptly so
notify Omeros. No later than five (5) business days prior to the anticipated
date of First Commercial Sale, Omeros shall have notified FDA that the IND, if
any, for such Licensed Product has been withdrawn, and shall promptly notify JCB
in writing of such withdrawal. JCB shall not offer any Licensed Product for sale
or sell any Licensed Product until Omeros has notified JCB in writing that
Omeros has withdrawn the corresponding IND.
3.2.3.    Recalls, Suspensions or Withdrawals. JCB shall be solely responsible
for any recall, market suspension or market withdrawal of a Licensed Product in
the Territory, including the execution thereof, and for all costs and expenses
associated with, or incurred by either Party in connection with, any such
recall, market suspension or market withdrawal.
3.3.    Commercialization.
3.3.1.    In General. After the Effective Date, JCB shall be solely responsible
for all aspects of the Compounding and Commercialization of the Licensed
Products in the Territory, at JCB’s sole cost and expense. Such
Commercialization activities shall include sales and marketing activities in
accordance with Applicable Law, invoicing and booking sales, establishing all
terms of sale (including pricing and discounts) and warehousing and distributing
the Licensed Products in the Territory. JCB shall Compound only such quantity of
Licensed Products as it intends to Commercialize itself in the Territory, and
may not sell any Licensed Products to any Third Party for resale in the
Territory or outside the Territory.
3.3.2.    Diligence. JCB shall use diligent, good faith efforts to Commercialize
each Licensed Product in the Territory for such Licensed Product. Without
limitation of the foregoing, JCB shall (i) launch the OMS103 Product in the
Territory by [†], 2015; (ii) initiate validated production of OMS103 on JCB’s
automated filling line by [†]; (iii) incur sales and marketing expenditures of
at least [†] annually in the Territory in connection with the Commercialization
of the OMS103 Product; and (iv) generate Gross Revenues from each Licensed
Product of at least [†] during the [†] following First Commercial Sale of such
Licensed Product, and of at least [†] for each subsequent [†] period thereafter.
Launch and validated production milestones corresponding to clauses (i) and (ii)
in the preceding sentence, and minimum annual sales and marketing expenditures
corresponding to clause (iii) in the preceding sentence, shall be mutually
agreed in Schedule 1.33 for each Licensed Product added to this Agreement.
3.3.3.    Omeros Support. Omeros agrees to provide JCB with introductions to key
opinion leaders in the field of orthopedic surgery and with associated physician
contact information. Further, Omeros shall provide JCB with assistance in
understanding the therapeutic field and administration methods relating to the
Licensed Products.
3.3.4.    Reports. Within thirty (30) days after the start of each calendar year
during the Term following the Effective Date, JCB shall provide to Omeros a
detailed annual written report of the activities it has performed since the
preceding report with respect to the Compounding and Commercialization of each
Licensed Product, and the future activities it expects to initiate during the
next year. Each such report shall contain sufficient detail to enable Omeros to
assess JCB’s compliance with its obligations hereunder, including under Section
3.3.2.
3.3.5.    Commercialization Records. Without limitation of Section 4.6, JCB
shall maintain complete and accurate books and records pertaining to
Commercialization of Licensed Products hereunder, in sufficient detail to verify
compliance with its obligations under this Agreement and

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
7

--------------------------------------------------------------------------------




which shall be in compliance with Applicable Law and properly reflect all work
done and results achieved in the performance of its Commercialization
activities. Such records shall be retained by JCB for at least three (3) years
after the expiration or termination of this Agreement in its entirety or for
such longer period as may be required by Applicable Law. Omeros shall have the
right, during normal business hours and upon reasonable notice, to inspect and,
with respect to relevant portions, copy all such books and records maintained
pursuant to this Section 3.3.3; provided that Omeros shall keep such information
confidential in accordance with Article 6.
3.4.    Compliance with Applicable Law. JCB shall comply with all Applicable Law
with respect to the Compounding and Commercialization of Licensed Products in
the Territory, including Applicable Law relating to cGMP, interactions with
healthcare professionals and providers, and the marketing and promotion of
pharmaceutical products. JCB shall conduct all Compounding and Commercialization
of Licensed Products within the United States portion of the Territory in
compliance with Section 503B of the Act, including, without limitation,
applicable requirements related to adverse event reporting, labeling, reporting
to FDA, payment of registration fees, cooperation with required facility
inspections, and prohibitions on wholesaling, and shall not Compound Licensed
Products within the United States portion of the Territory under Section 503A of
the Act unless authorized in writing by Omeros, at Omeros’ sole discretion.
3.5.    Subcontracting. JCB may not sublicense its right to Compound or
Commercialize Licensed Products without the prior written consent of Omeros, at
Omeros’ sole discretion, or subcontract the performance of any of its activities
relating to the Licensed Products without the prior written consent of Omeros,
such consent not to be unreasonably withheld.
3.6.    Non-Competition. JCB agrees that, during the Term and for a period of
[†] thereafter, it will not Compound, manufacture, or Commercialize any product,
composition or kit containing or including any combination of two or more of the
active pharmaceutical ingredients contained in OMS103 or other Licensed Product,
provided, however, that if JCB proposes to compound a product [†], it shall so
notify Omeros in writing and, if Omeros determines in its sole discretion to
permit JCB to Compound, manufacture, or Commercialize such proposed combination
on the basis that Omeros reasonably believes [†], it shall notify JCB of its
consent and such activities shall not be prohibited. JCB further agrees that if
during the Term JCB Compounds, manufactures, or Commercializes any product not
prohibited under the terms of this Section 3.6 and Omeros has credible evidence
that such product has [†], Omeros may in its sole discretion elect either to
terminate this Agreement or to convert the license grant in Section 2.1 to a
non-exclusive license, upon thirty (30) days’ prior written notice to JCB.
ARTICLE 4
PAYMENTS AND RECORDS
4.1.    Revenue Split. In partial consideration of the rights granted by Omeros
to JCB hereunder, commencing upon the First Commercial Sale of a Licensed
Product in the Territory, JCB shall pay Omeros, on a Licensed
Product-by-Licensed Product basis, the following:
(i)    [†] of the first [†] of Gross Revenues;
(ii)    [†] of aggregate Gross Revenues greater than [†] and less than or equal
to [†]; and
(iii)    [†] of aggregate Gross Revenues greater than [†];

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
8

--------------------------------------------------------------------------------




provided, however, that JCB shall pay Omeros, pursuant to this Section 4.1, not
less than (x) [†] per unit of the OMS103 Product sold by JCB with a unit size
not to exceed [†], and (y) not less than an additional [†] per each additional
partial or complete increment of [†] for any unit size greater than [†]. JCB
shall pay to Omeros the amounts due pursuant to this Section 4.1 for a given
Calendar Quarter within forty-five (45) days after the end of such Calendar
Quarter until such time as such quarterly payments exceed [†], after which
payments shall be made monthly. Each month during the Term JCB shall provide to
Omeros, and each monthly or quarterly payment shall be accompanied by, a
statement of (i) the amount of Gross Revenues for each Licensed Product in the
Territory during the applicable month or Calendar Quarter, (ii) the number of
units of each Licensed Product sold in the Territory during the applicable month
or Calendar Quarter, and (iii) the manner of calculation of the amount payable
to Omeros for such month or Calendar Quarter.
4.2.    Commercial Milestones. In partial consideration of the rights granted by
Omeros to JCB hereunder, JCB shall pay to Omeros, on a Licensed
Product-by-Licensed Product basis, milestone payments, as follows:
(i)    in the event that the aggregate Gross Revenues with respect to a Licensed
Product in the Territory reach [†], JCB shall pay Omeros [†];
(ii)    in the event that the aggregate Gross Revenues with respect to a
Licensed Product in the Territory reach [†], JCB shall pay Omeros an additional
[†]; and
(iii)    in the event that the aggregate Gross Revenues with respect to a
Licensed Product in the Territory reach [†], JCB shall pay Omeros an additional
[†].
JCB shall notify Omeros promptly of the achievement of each of the events
identified as a milestone in this Section 4.2. In the event that more than one
of the foregoing thresholds set forth in clauses (i) through (iii) of this
Section 4.2 is exceeded, JCB shall pay to Omeros a separate milestone payment
with respect to each such threshold that is exceeded. Each such milestone
payment shall be due within thirty (30) days of the date of achievement of such
milestone. Each milestone payment in this Section 4.2 shall be payable a single
time upon the first achievement of such milestone with respect to each Licensed
Product, and shall be payable an additional time for the first achievements of
such milestone with respect to each additional Licensed Product.
4.3.    Mode of Payment. All payments to Omeros under this Agreement shall be
made by deposit or wire transfer (at Omeros’ option) of Dollars in the requisite
amount to such bank account as Omeros may from time to time designate by notice
to JCB. For the purpose of calculating any sums due under this Agreement
(including the calculation of Gross Revenues expressed in currencies other than
Dollars), JCB shall convert any amount expressed in a foreign currency into
Dollar equivalents using the closing rate for the last business day of the
applicable month or Calendar Quarter as reported in the Wall Street Journal,
Eastern Edition.
4.4.    Taxes. All payments made by JCB to Omeros pursuant to this Agreement
shall be made free and clear of any and all taxes, except for any withholding
taxes required by Applicable Law. If JCB withholds any amount, it shall pay to
Omeros the balance when due, make timely payment to the proper taxing authority
of the withheld amount and promptly send Omeros proof of such payment.
4.5.    Interest on Late Payments. If any payment due to Omeros under this
Agreement is not paid when due, then JCB shall pay interest thereon (before and
after any judgment) at a

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
9

--------------------------------------------------------------------------------




rate of twelve percent (12%) per annum (but with interest accruing on a daily
basis), such interest to run from the date such payment became due until payment
thereof in full together with such interest.
4.6.    Financial Records. JCB shall keep complete and accurate financial books
and records pertaining to the Commercialization of Licensed Products hereunder,
including books and records of Gross Revenues of each Licensed Product, in
sufficient detail to calculate and verify all amounts payable hereunder. JCB
shall retain such books and records until the expiration of the applicable tax
statute of limitations or for such longer period as may be required by
Applicable Law.
4.7.    Audit. At the request of Omeros, JCB shall permit Omeros or an
independent auditor designated by Omeros, at reasonable times and upon ten (10)
Business Days’ notice to JCB, to audit the books and records maintained pursuant
to Section 4.6 to ensure the accuracy of all reports and payments made
hereunder. Except as provided below, the cost of this audit shall be borne by
Omeros, unless the audit reveals a variance of more than [†] from the reported
amounts, in which case JCB shall bear the cost of the audit. Unless disputed
pursuant to Section 4.8, if such audit concludes that (i) additional amounts
were owed by JCB, then JCB shall pay the additional amounts, with interest from
the date originally due as provided in Section 4.5, or (ii) excess payments were
made by JCB, then Omeros shall refund such excess payments, in either case ((i)
or (ii)), within thirty (30) days after the date on which such audit is
completed by Omeros.
4.8.    Audit Dispute. In the event of a dispute with respect to any audit
pursuant to Section 4.7, Omeros and JCB shall work in good faith to resolve the
disagreement. If the Parties are unable to reach a mutually acceptable
resolution of any such dispute within thirty (30) days, the dispute shall be
submitted for resolution to a certified public accounting firm jointly selected
by each Party or to such other Person as the Parties shall mutually agree (the
“Auditor”). The decision of the Auditor shall be final and the costs and fees of
such Auditor as well as the initial audit shall be borne between the Parties in
such manner as the Auditor shall determine. Not later than ten (10) days after
such decision, JCB shall pay the additional amounts, with interest from the date
originally due or Omeros shall refund the excess payments, as applicable.
ARTICLE 5
INTELLECTUAL PROPERTY
5.1.    Ownership of Intellectual Property.
5.1.1.    Ownership of Technology. Subject to the licenses and other rights
granted herein, as between the Parties, Omeros shall own and retain all right,
title and interest in and to the Licensed Technology and shall own all right,
title and interest in and to the Improvements, and for purposes of clarity
Omeros acknowledges that the Improvements shall be included in the Licensed
Technology to which JCB is granted a license under Section 2.1, and JCB shall
own and retain all right, title and interest in and to the JCB Know-How and the
JCB Patents.
5.1.2.    Ownership and Use of Licensed Trademarks. Subject to the licenses and
other rights granted herein, as between the Parties, Omeros shall own all right,
title and interest in and to the Licensed Trademarks (based on trademark,
copyright or otherwise). JCB shall use the Licensed Trademarks in connection
with its Commercialization of the Licensed Products, and all goodwill associated
with such use of the Licensed Trademarks shall accrue to the benefit of Omeros
as owner of such Licensed Trademarks. JCB shall not use in its business any
trademark that is confusingly similar to, misleading or deceptive with respect
to, or that dilutes any of the Licensed Trademarks, or take

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
10

--------------------------------------------------------------------------------




any action that endangers or destroys the value of the goodwill pertaining to
the Licensed Trademarks. JCB shall bear all costs and expenses incurred in
conducting any additional design work required in connection with any of the
Licensed Trademarks.
5.1.3.    Assignment. In order to ensure that Omeros receives the full benefit
of the rights and licenses granted in Section 9.4, JCB shall cause all Persons
who perform activities on behalf of JCB under or in connection with this
Agreement to be under an obligation to assign to JCB their rights in any
Information, Improvements or other inventions they conceive, discover or
otherwise make. Further, JCB hereby assigns to Omeros, without additional
consideration, all of its right, title and interest in and to any Improvements
that JCB may conceive, discover or otherwise make during the Term in connection
with its activities hereunder. JCB shall disclose to Omeros in writing any and
all such Improvements promptly (but in no event more than one month), following
the conception, discovery, or making thereof by JCB.
5.2.    Maintenance and Prosecution of Patents. Omeros shall have the sole
right, but not the obligation, directly or through an Affiliate or Third Party
designee, to prepare, file, prosecute and maintain the Licensed Patents
worldwide, including with respect to any related interference, re-issuance,
re-examination and opposition proceedings, which activities shall be at Omeros’
cost and expense and using counsel of its own choice. JCB shall have the sole
right, but not the obligation, to prepare, file, prosecute and maintain the JCB
Patents worldwide, including with respect to any related interference,
re-issuance, re-examination and opposition proceedings, at its sole cost and
expense and using counsel of its own choice. The Party prosecuting any Licensed
Patent or JCB Patent, as applicable, pursuant to this Section 5.2 shall
periodically inform the non-prosecuting Party of all material steps with regard
to the preparation, filing, prosecution and maintenance of such Patent in the
Territory. The non-prosecuting Party shall reasonably cooperate with the
prosecuting Party in the preparation, filing, prosecution and maintenance of the
applicable Patent(s) in accordance with this Section 5.2; provided that the
prosecuting Party shall reimburse the non-prosecuting Party for its reasonable
out-of-pocket costs and expenses incurred in providing such cooperation.
5.2.1.    Patent Term Extension and Supplementary Protection Certificates. As
between the Parties, the Party that owns any Patent being prosecuted pursuant to
this Section 5.2 shall have the sole right to make decisions regarding, and
shall have the right to apply for, patent term extensions in the Territory,
including the United States with respect to extensions pursuant to 35 U.S.C.
§156 et. seq. and in other jurisdictions pursuant to supplementary protection
certificates.
5.3.    Enforcement of Patents and Trademarks.
5.3.1.    Notice. Each Party shall promptly notify the other Party in writing of
any alleged or threatened infringement of the [†] in the Territory pertaining to
the Compounding, manufacture or Commercialization of a [†], of which such Party
becomes aware (an “Infringement”).
5.3.2.    Enforcement of [†]. As between the Parties, [†] shall have the first
right, but not the obligation, directly or through an Affiliate or Third Party
designee, to prosecute any Infringement, at [†] cost and expense and using
counsel of [†] choice. [†] may participate in any such claim, suit or proceeding
in the Territory with counsel of its choice at [†] cost and expense; provided
that [†] shall retain control of the defense, suit or proceeding. If [†] or its
designee does not take commercially reasonable steps to prosecute an
Infringement within [†] following the first notice provided with respect to such
Infringement, then (x) [†] shall so notify [†] , and (y) [†] shall have the
right to prosecute such Infringement at [†] cost and expense using counsel of
[†] choice. [†] may participate in

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
11

--------------------------------------------------------------------------------




any such claim, suit or proceeding with counsel of its choice at [†] cost and
expense; provided that [†] shall retain control of the defense, suit or
proceeding. With respect to any action for infringement brought by a Party
pursuant to this Section 5.3.2, the other Party shall reasonably cooperate in
the prosecution of such infringement action.
5.3.3.    Enforcement of [†]. As between the Parties, during the Term, [†] shall
have the [†] right, but not the obligation, to prosecute infringement with
respect to the [†], including as a defense or counterclaim in connection with
any [†], at [†] cost and expense, using counsel of its own choice.
5.3.4.    Recovery. Except as otherwise agreed by the Parties in connection with
a cost sharing arrangement, any recovery realized as a result of any claim, suit
or proceeding described in this Section 5.3 (whether by way of settlement or
otherwise) shall be [†] (i) in an action under Section 5.3.2, (a) by [†] if it
is the controlling Party and [†] does not participate as provided for in Section
5.3.2 or (b) [†], if [†] is the controlling Party or if [†] is the controlling
party and [†] participates as provided for in Section 5.3.2, and (ii) in an
action under Section 5.3.3, by [†] .
5.4.    Invalidity or Unenforceability Defenses or Actions. Each Party shall
promptly notify the other Party in writing of any alleged or threatened
assertion of invalidity or unenforceability of any of the [†] by a Third Party
of which such Party becomes aware. As between the Parties, [†] shall have the
sole right, but not the obligation, to control and defend any claim, suit or
proceeding with respect to the validity and enforceability of the [†] at [†]
cost and expense, using counsel of [†] own choice, including when such
invalidity or unenforceability is raised as a defense or counterclaim in
connection with an Infringement action initiated pursuant to Section 5.3. [†]
may participate in any such claim, suit or proceeding in the Territory with
respect to any [†] using counsel of its choice at [†] cost and expense; provided
that [†] shall retain control of the defense in such action or proceeding. If
[†] or its designee elects not to defend or control the defense of the [†] in an
action or proceeding brought in the Territory, in each case, with respect to any
[†], then [†] may conduct and control the defense of any such claim, suit or
proceeding at [†] cost and expense. [†] may participate in any such claim, suit
or proceeding in the Territory with respect to any [†] using counsel of its
choice at [†] cost and expense; provided that [†] shall retain control of the
defense in such action or proceeding. With respect to any claim, suit or
proceeding governed by this Section 5.4, the non-controlling Party shall
reasonably cooperate with the controlling Party with respect to such claim, suit
or proceeding, and the controlling Party shall reimburse the non-controlling
Party for its reasonable out-of-pocket costs incurred in connection therewith.
5.5.    Infringement Claims by Third Parties. If the [†] pursuant to this
Agreement results in, or is reasonably expected to result in, any claim, suit or
proceeding by a Third Party alleging infringement of its Patent or trademark
rights by [†] (a “Third Party Infringement Claim”), including in connection with
a defense or counterclaim to an Infringement action initiated pursuant to
Section 5.3, the Party first becoming aware of such alleged infringement shall
promptly notify the other Party thereof in writing. As between the Parties, [†]
shall have the first right, but not the obligation, to defend and control the
defense of any such Third Party Infringement Claim, at [†] cost and expense,
using counsel of [†] choice; provided that [†] may participate in the defense
using counsel of its choice at [†] cost and expense. If [†] or its designee
elects (in a written communication submitted to [†] within a reasonable amount
of time after notice of the alleged patent infringement) not to defend or
control the defense of, or otherwise fails to initiate and maintain the defense
of, any such action or proceeding, [†] may conduct and control the defense of
any such action or proceeding at [†] cost and expense; provided that [†] may
participate in the defense using counsel of its choice at [†] cost and expense.
The non-controlling Party shall assist and cooperate with the controlling Party
in connection with its activities set forth in this S

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
12

--------------------------------------------------------------------------------




ection 5.5, and the controlling Party shall reimburse the non-controlling Party
for its reasonable out-of-pocket costs incurred in connection therewith. Any
recoveries awarded to a Party in connection with any Third Party Infringement
Claim defended under this Section 5.5 shall be applied first to reimburse such
Party for its reasonable out-of-pocket costs of defending such claim, suit or
proceedings, with the balance of any such recoveries being retained or provided
to such Party and, in the case of [†] as the recovering party, included in [†].
5.6.     Markings. JCB shall mark each Licensed Product offered for sale, sold
or otherwise disposed of under the license granted in the Agreement with the
word “Patent” or “Patents” and the number or numbers of the applicable issued
Licensed Patent(s) listed in Schedule 1.32 or alternate list of issued patents
that Omeros may provide to JCB in writing from time to time during the Term.
ARTICLE 6
CONFIDENTIALITY AND NON-DISCLOSURE
6.1.    Confidentiality Obligations. At all times during the Term and for a
period of ten (10) years following termination or expiration hereof in its
entirety, each Party shall and shall cause its officers, directors, employees
and agents to, keep confidential and not publish or otherwise disclose to a
Third Party and not use, directly or indirectly, for any purpose, any
Confidential Information furnished or otherwise made known to it, directly or
indirectly, by the other Party, except to the extent such disclosure or use is
expressly permitted by the terms of this Agreement. “Confidential Information”
of a Party means any technical, business or other information provided by or on
behalf of such Party or any of its Affiliates to the other Party or any of its
Affiliates in connection with this Agreement, whether prior to, on or after the
Effective Date, including information relating to the terms of this Agreement
(subject to Section 6.4), information relating to any Licensed Product or its
exploitation, any know-how with respect thereto developed by or on behalf of the
disclosing Party or its Affiliates or the scientific, regulatory or business
affairs or other activities of either Party; provided that information related
to the Improvements shall be deemed the Confidential Information of Omeros and
information related to the JCB Know-How shall be deemed the Confidential
Information of both Parties. Notwithstanding the foregoing, the confidentiality
and non-use obligations under this Section 6.1 with respect to any Confidential
Information shall not include any information that the receiving party
establishes: (i) is or hereafter becomes part of the public domain by public
use, publication, general knowledge or the like through no breach of this
Agreement by the receiving Party; (ii) can be demonstrated by documentation or
other competent proof to have been in the receiving Party’s possession prior to
disclosure by the disclosing Party without any obligation of confidentiality
with respect to such information; (iii) is subsequently received by the
receiving Party from a Third Party who is not bound by any obligation of
confidentiality with respect to such information; (iv) has been published by a
Third Party or otherwise enters the public domain through no fault of the
receiving Party in breach of this Agreement; or (v) can be demonstrated by
documentation or other competent evidence to have been independently developed
by or for the receiving Party without reference to the disclosing Party’s
Confidential Information.
6.2.    Permitted Disclosures. Each Party (the “receiving Party”) may disclose
Confidential Information of the other Party (the “disclosing Party”) to the
extent that such disclosure is:
6.2.1.    made in response to a valid order of a court of competent jurisdiction
or other supra-national, federal, national, regional, state, provincial and
local governmental or regulatory body of competent jurisdiction or, if in the
reasonable opinion of the receiving Party’s legal counsel, such disclosure is
otherwise required by law, including by reason of filing with securities
regulators; provided, however, that the receiving Party shall first have given
notice to the disclosing Party and given the

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
13

--------------------------------------------------------------------------------




disclosing Party a reasonable opportunity to quash such order or to obtain a
protective order or confidential treatment requiring that the Confidential
Information and documents that are the subject of such order be held in
confidence by such court or agency or, if disclosed, be used only for the
purposes for which the order was issued; and provided, further, that the
Confidential Information disclosed in response to such court or governmental
order shall be limited to that information which is legally required to be
disclosed in response to such court or governmental order;
6.2.2.    made by or on behalf of the receiving Party to the Regulatory
Authorities as required in connection with any submission of regulatory
documentation or any filing; provided, however, that reasonable measures shall
be taken to assure confidential treatment of such information if and to the
extent practicable and consistent with Applicable Law;
6.2.3.    made by or on behalf of the receiving Party to a patent authority as
may be reasonably necessary or useful for purposes of obtaining or enforcing a
Patent; provided that reasonable measures shall be taken to assure confidential
treatment of such information, if and to the extent such protection is
available;
6.2.4.    made by or on behalf of the receiving Party to (i) such Party’s or its
Affiliate’s officers, directors or employees (provided that such Persons are
bound by obligations of confidentiality to such Party) or (ii) Third Party
agents, consultants or contractors engaged by or on behalf of such Party or any
of its Affiliates (provided that any such Person has first agreed in writing to
confidentiality restrictions and obligations at least as protective as provided
for in this Article 6), in each case for any purpose reasonably necessary or
useful to exercise any rights granted to or, in the case of Omeros, retained by,
such Party or to perform any of such Party’s obligations under this Agreement;
or
6.2.5.    made by or on behalf of the receiving Party or any of its Affiliates
to potential or actual acquirers or (sub)licensees as may be necessary in
connection with their evaluation of such potential or actual acquisition or
(sub)license transaction; provided that such persons shall be subject to
obligations of confidentiality and non-use with respect to such Confidential
Information substantially similar to the obligations of confidentiality and
non-use of the receiving Party pursuant to this Article 6.
6.3.    Use of Name. Except as expressly provided herein, neither Party shall
use the name or trademarks of the other Party or any of its Affiliates (or any
abbreviation or adaptation thereof) in any publication, press release, marketing
and promotional material or other form of publicity relating to this Agreement
or the subject matter hereof without the prior written approval of such other
Party. For purposes of clarity, JCB shall not print Omeros’ name on the Licensed
Products or otherwise publicly use Omeros’ name in connection with the
Commercialization of the Licensed Products except as Omeros may authorize in
writing.
6.4.    Public Announcements. The parties shall cooperate on a joint press
release announcing the execution of this Agreement, subject to the following
sentence. Neither Party shall issue any other public announcement, press release
or other public disclosure regarding this Agreement or its terms without the
other Party’s prior written consent, except for any such disclosure that is, in
the opinion of the disclosing Party’s counsel, required by Applicable Law or the
rules of a stock exchange on which the securities of the disclosing Party are
listed (or to which an application for listing has been submitted). Neither
Party shall be required to seek the permission of the other Party to disclose
any information regarding the terms of this Agreement or any amendment hereto
that has already been publicly disclosed by such Party or by the other Party, in
accordance with this Section 6.4; provided that such information remains
accurate as of such time and provided the frequency and form of such disclosure
are reasonable.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
14

--------------------------------------------------------------------------------




6.5.    Return of Confidential Information. Upon the effective date of the
termination of this Agreement for any reason, either Party may request in
writing the return of its Confidential Information to which the non-requesting
Party does not retain rights under the surviving provisions of this Agreement,
and the non-requesting Party shall, at its election, either (i) promptly destroy
all copies of such Confidential Information in the possession or control of the
non-requesting Party and confirm such destruction in writing to the requesting
Party; or (ii) promptly deliver to the requesting Party, at the non-requesting
Party’s sole cost and expense, all copies of such Confidential Information in
the possession or control of the non-requesting Party. Notwithstanding the
foregoing, the non-requesting Party shall be permitted to retain such
Confidential Information (x) to the extent necessary or useful for purposes of
performing any continuing obligations or exercising any ongoing rights hereunder
and, in any event, a single copy of such Confidential Information for archival
purposes and (y) any computer records or files containing such Confidential
Information that have been created solely by such non-requesting Party’s
automatic archiving and back-up procedures, to the extent created and retained
in a manner consistent with such non-requesting Party’s standard procedures, but
not for any other purpose. All Confidential Information shall be subject to the
terms of this Agreement for the period set forth in Section 6.1.
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
7.1.    Mutual Representations and Warranties. Omeros and JCB each represents
and warrants to the other, as of the Effective Date, that:
7.1.1.    It is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority, corporate or otherwise, to execute, deliver and
perform this Agreement;
7.1.2.    The execution and delivery of this Agreement and the performance by it
of the transactions contemplated hereby have been duly authorized by all
necessary corporate action and do not violate: (i) such Party’s charter
documents, bylaws or other organizational documents; (ii) in any material
respect, any agreement, instrument or contractual obligation to which such Party
is bound; (iii) any requirement of any Applicable Law; or (iv) any order, writ,
judgment, injunction, decree, or award of any court or governmental agency
presently in effect applicable to such Party; and
7.1.3.    This Agreement is a legal, valid and binding obligation of such Party
enforceable against it in accordance with its terms and conditions, subject to
the effects of bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditor rights, judicial principles affecting the
availability of specific performance and general principles of equity (whether
enforceability is considered a proceeding at law or equity).
7.2.    Additional Representations and Warranties of Omeros. Omeros represents
and warrants to JCB, as of the Effective Date, that (i) Omeros owns or Controls
the Licensed Technology and has the right to grant the licenses and rights
granted to JCB in this Agreement, (ii) the Licensed Product, as it exists as of
the Effective Date for OMS103 or as of the date of addition to Schedule 1.33 for
other Licensed Products, and Omeros’ performance under this Agreement, in each
case to the best of Omeros’ knowledge as of the Effective Date for OMS103 or as
of the date of addition to Schedule 1.33 for other Licensed Products, do not and
will not infringe, violate, or interfere with the intellectual property or other
right of any third party, excluding any intellectual property or other rights of
a third party that are applicable to Compounding and not specific to a Licensed
Product.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
15

--------------------------------------------------------------------------------




7.3.    Additional Representations, Warranties and Covenants of JCB. JCB
represents and warrants to Omeros, as of the Effective Date, and covenants,
that:
7.3.1.    JCB has not been debarred and is not subject to debarment by any
Regulatory Authority and it will not use in any capacity, in connection with the
activities to be performed under or in connection with any Licensed Product or
this Agreement, any Person who has been debarred or is subject to debarment
proceedings by any Regulatory Authority. JCB shall inform Omeros in writing
promptly if it or any such Person who is performing activities under or in
connection with any Licensed Product or this Agreement is debarred or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to its knowledge, is threatened, relating to debarment of it or any
such Person.
7.3.2.    JCB is qualified under Applicable Law, and has obtained such licenses,
consents, authorizations and registrations and has made such notifications as
may be required by Applicable Law for it, to engage in Compounding under Section
503B of the Act and Commercialization of the Licensed Products.
7.4.    DISCLAIMER OF WARRANTIES. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
THIS ARTICLE 7, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES,
WHETHER WRITTEN OR ORAL OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY
WARRANTY AS TO THE VALIDITY OR SCOPE OF ANY PATENTS OR THE NON-INFRINGEMENT OF
ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
7.5.    ADDITIONAL DISCLAIMERS AND WAIVER. JCB AGREES THAT: (i) THE LICENSED
TECHNOLOGY IS LICENSED “AS IS,” AND, EXCEPT IN THE CASE OF A MATERIAL BREACH OF
SECTION 7.2, JCB EXPRESSLY WAIVES ALL RIGHTS TO MAKE ANY CLAIM WHATSOEVER
AGAINST OMEROS FOR BREACH OF WARRANTY OF ANY KIND RELATING TO THE LICENSED
TECHNOLOGY; (ii) OMEROS WILL HAVE NO LIABILITY TO JCB FOR ANY ACT OR OMISSION IN
OR RELATING TO THE PREPARATION, FILING, PROSECUTION, MAINTENANCE, ENFORCEMENT,
DEFENSE OR OTHER HANDLING OF THE LICENSED PATENTS AND JCB EXPRESSLY WAIVES ALL
RIGHTS TO MAKE ANY CLAIM WHATSOEVER AGAINST OMEROS WITH RESPECT THERETO; (iii)
JCB IS SOLELY RESPONSIBLE FOR DETERMINING WHETHER THE LICENSED PRODUCTS AND THE
LICENSED TECHNOLOGY HAVE APPLICABILITY OR UTILITY OR ARE APPROPRIATE FOR ANY
DESIRED OR INTENDED USE IN THE FIELD AND JCB ASSUMES ALL RISK AND LIABILITY IN
CONNECTION WITH SUCH DETERMINATION; AND (iv) OMEROS NEITHER MAKES ANY
REPRESENTATIONS NOR EXTENDS ANY WARRANTIES OF ANY KIND THAT ANY LICENSED PRODUCT
CAN OR WILL BE SUCCESSFULLY COMMERCIALIZED, OR AS TO THE PERFORMANCE, QUALITY OR
OTHER EFFECTS OF ANY LICENSED PRODUCT.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
16

--------------------------------------------------------------------------------




ARTICLE 8
INDEMNITY
8.1.    Indemnification of Omeros. JCB shall indemnify Omeros, its Affiliates,
its or their (sub)licensees and its and their respective directors, officers,
employees and agents and defend and save each of them harmless, from and against
any and all losses, damages, liabilities, costs and expenses (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”) in connection
with any and all suits, investigations, claims or demands of Third Parties
(collectively, “Third Party Claims”) arising from or occurring as a result of:
(i) the breach by JCB of any representation, warranty or covenant of JCB in this
Agreement; (ii)  the Commercialization or other exploitation by JCB or its
permitted subcontractors or its or their respective directors, officers,
employees or agents (collectively, the “JCB Representatives”), or use by its or
their customers, of any Licensed Product, including (a) in relation to any
death, personal bodily injury or damage to real or personal property alleged or
proven to result directly or indirectly from any possession, use or consumption
of, or treatment with, any Licensed Product, (b) any actual or alleged
infringement or unauthorized use or misappropriation of any Patent or other
intellectual property right of a Third Party with respect to such exploitation
or Commercialization of the Licensed Product in a manner not contemplated or not
authorized by this Agreement, (c) any actual or alleged infringement or
unauthorized use or misappropriation of any Patent or other intellectual
property right of a Third Party that is applicable to Compounding and not
specific to a Licensed Product, (d) any actual or alleged infringement or
unauthorized use or misappropriation of any intellectual property right of a
Third Party arising from advertising, promotion or marketing of a Licensed
Product, except as may arise from use of the Licensed Trademark as contemplated
or authorized by this Agreement, or (e) the Commercialization or Exploitation of
an Improvement of a Licensed Product by JCB; or (iii) any violation of
Applicable Law by JCB or any of the JCB Representatives except, in each case
((i) through (iii)), for those Losses for which Omeros has an obligation to
indemnify JCB pursuant to Section 8.2, as to which Losses each Party shall
indemnify the other to the extent of their respective liability pursuant to this
Article 8.
8.2.    Indemnification of JCB. Omeros shall indemnify JCB and its directors,
officers, employees and agents and defend and save each of them harmless, from
and against any and all Losses in connection with any and all Third Party Claims
arising from or occurring as a result of the breach by Omeros of any
representation, warranty or covenant of Omeros in this Agreement, including any
breach of Omeros’ intellectual property representations and warranties of
Section 7.2(ii), except for those Losses for which JCB has an obligation to
indemnify Omeros pursuant to Section 8.1, as to which Losses each Party shall
indemnify the other to the extent of their respective liability for the Losses
pursuant to this Article 8.
8.3.    Indemnification Procedures. All indemnification claims in respect of a
Party, its Affiliates or, in the case of Omeros, its or their (sub)licensees or
their respective directors, officers, employees and agents, shall be made solely
by such Party to this Agreement (the “Indemnified Party”). The Indemnified Party
shall give the indemnifying Party prompt written notice of any Losses or
discovery of fact upon which such indemnified Party intends to base a request
for indemnification under this Article 8. Any Indemnified Party shall be
entitled to participate in, but not control, the defense of such Third Party
Claim and to employ counsel of its choice for such purpose. All costs and
expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any claim shall be reimbursed on a Calendar
Quarter basis by the Indemnifying Party, without prejudice to the Indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the Indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party. The Indemnifying Party may not
settle any Third Party Claim, and the Indemnified Party shall not be

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
17

--------------------------------------------------------------------------------




responsible for or be bound by any settlement of a Third Party Claim that
imposes an obligation on it, without the prior written consent of the
Indemnified Party (not to be unreasonably withheld).
8.4.    Special, Indirect and Other Losses.
8.4.1.    EXCEPT (i) [†] (ii) [†], NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL
BE LIABLE IN CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE
FOR ANY SPECIAL OR PUNITIVE DAMAGES OR FOR LOSS OF PROFITS SUFFERED BY THE OTHER
PARTY OR ANY OF ITS AFFILIATES, WHETHER SUCH LIABILITY IS ASSERTED IN CONTRACT,
TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT LIABILITY), INDEMNITY OR
CONTRIBUTION, AND IRRESPECTIVE OF WHETHER THAT PARTY OR ANY REPRESENTATIVE OF
THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE ANTICIPATED THE
POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE.
8.4.2.    WITHOUT LIMITATION OF SECTION 8.4.1, IN NO EVENT SHALL THE AGGREGATE
LIABILITY OF EITHER PARTY (AND ITS AFFILIATES AND ITS AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS) UNDER THIS AGREEMENT (OTHER THAN
PURSUANT TO SECTION 8.1 OR 8.2), WHETHER IN CONTRACT, TORT, PRODUCT LIABILITY,
STRICT LIABILITY OR OTHERWISE, EXCEED THE AMOUNTS PAID TO OMEROS BY JCB UNDER
THIS AGREEMENT IN CONNECTION WITH THE RELEVANT LICENSED PRODUCT DURING THE [†]
PERIOD PRECEDING THE EVENT GIVING RISE TO SUCH LIABILITY. THE FOREGOING LIMIT
DOES NOT APPLY TO A BREACH BY EITHER PARTY OF SECTION 6.1.
8.5.    Insurance. JCB shall have and maintain during the Term, and for a period
of two years thereafter, at least the following types and amounts of insurance
covering its Compounding and Commercialization of the Licensed Products: (i)
commercial general liability insurance with a combined single limit for bodily
injury and property damage of not less than [†], (ii) products
liability/completed operations coverage with a minimum indemnity limit of [†]
per occurrence, and (iii) an all-risks insurance policy covering its facilities
with a minimum indemnity limit of [†] per occurrence. Such policies shall (a) be
provided by insurance carrier(s) reasonably acceptable to Omeros, (b) be written
on an occurrence (and not a claims made) basis, and (c) show Omeros as
additional insured and loss payee, as its interests may appear, and provide that
Omeros will be given [†] advance written notice of the termination thereof. Such
policies shall not be canceled or subject to a reduction of coverage without the
prior written authorization of Omeros. Should JCB at any time or for any reason
fail to obtain the insurance required herein, or should such insurance be
canceled or the limits reduced, Omeros shall have the right to terminate this
Agreement pursuant to Section 9.2.1 or procure the same and the cost and expense
thereof shall be reimbursed by JCB. Upon request by Omeros, JCB shall provide to
Omeros evidence of its insurance coverage. For the avoidance of doubt, the
foregoing coverage requirements are not intended and shall not be construed to
provide any limitation on JCB’s liability under this Agreement.

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
18

--------------------------------------------------------------------------------




ARTICLE 9
TERM AND TERMINATION
9.1.    Term and Expiration. This Agreement shall commence on the Effective Date
and, unless earlier terminated in accordance herewith, shall continue in force
and effect with respect to each Licensed Product until the later of (a) the
expiration of the last-to-expire of the Licensed Patents for such Licensed
Product or (b) the entry into the market of a product sold by a third party that
[†] and directly competes with such Licensed Product, and shall terminate in its
entirety when terminated with respect to all Licensed Products (such period, the
“Term”).
9.2.    Termination.
9.2.1.    Material Breach. In the event that either Party (the “Breaching
Party”) shall be in material breach of its obligations under this Agreement, the
other Party (the “Non-Breaching Party”) may terminate this Agreement by
providing thirty (30) days’ (the “Notice Period”) prior written notice to the
Breaching Party; provided that the termination shall not become effective at the
end of the Notice Period if the Breaching Party cures the breach specified in
such notice during the Notice Period. Without limitation to the foregoing, with
respect to any uncured material breach by JCB in the performance of any of its
obligations with respect to a Licensed Product(s) or a particular country(ies)
in the Territory, at Omeros’ election, Omeros shall have the right, in lieu of
terminating this Agreement in its entirety, to terminate this Agreement with
respect to the applicable country(ies) or the applicable Licensed Product(s).
9.2.2.    Failure to Fulfill Diligence Obligations. In the event that JCB fails
to fulfill any of its obligations pursuant to any of clause (i) through (iv) of
Section 3.3.2, in each case by the required completion date set forth therein,
Omeros shall have the right, at its sole discretion, either to terminate this
Agreement or to convert the license grant in Section 2.1 to a non-exclusive
license, upon thirty (30) days’ prior written notice to JCB.
9.2.3.    Termination for Patent Challenge. In the event that JCB institutes,
prosecutes or otherwise participates in (or in any way aids any Third Party in
instituting, prosecuting or participating in), at law or in equity or before any
administrative or regulatory body, including the U.S. Patent and Trademark
Office or its foreign counterparts, any claim, demand, action or cause of action
for declaratory relief, damages or any other remedy or for an enjoinment,
injunction or any other equitable remedy, including any interference,
re-examination, opposition or any similar proceeding, alleging that any claim in
a Licensed Patent is invalid, unenforceable or otherwise not patentable or would
not be infringed by JCB’s activities absent the licenses granted hereunder in a
country in the Territory, Omeros shall have the right to immediately terminate
this Agreement in its entirety upon written notice to JCB.
9.2.4.    Termination for Regulatory Action. In the event that (i) a Regulatory
Authority in a country in the Territory prohibits JCB from Compounding or
Commercializing, or mandates a recall with respect to, any Licensed Product in
such country, or (ii) [†], then in each case ((i) and (ii)) Omeros may terminate
this Agreement in its entirety, with respect to such Licensed Product, or with
respect to such country, immediately upon written notice to JCB.
9.2.5.    Termination for Insolvency. In the event that either Party (i) files
for protection under bankruptcy or insolvency laws, (ii) makes an assignment for
the benefit of creditors, (iii) appoints or suffers appointment of a receiver or
trustee over substantially all of its property that is not discharged within
ninety (90) days after such filing, (iv) proposes a written agreement of
composition or

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
19

--------------------------------------------------------------------------------




extension of its debts, (v) proposes or is a party to any dissolution or
liquidation, (vi) has a petition under any bankruptcy or insolvency act filed
against that is not discharged within sixty (60) days of the filing thereof or
(vii) admits in writing its inability generally to meet its obligations as they
fall due in the general course, then the other Party may terminate this
Agreement in its entirety effective immediately upon written notice to such
Party.
9.3.    Rights in Bankruptcy. All licenses granted under or pursuant to this
Agreement by JCB or Omeros are and shall otherwise be deemed to be, for purposes
of Section 365(n) of the U.S. Bankruptcy Code or any analogous provisions in any
other country or jurisdiction, licenses of rights to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code. The Parties agree that
the Parties, as licensees of such rights under this Agreement, shall retain and
may exercise all of their rights and elections under the U.S. Bankruptcy Code or
any analogous provisions in any other country.
9.4.    Consequences of Expiration or Termination. In the event of expiration or
termination of this Agreement in its entirety or with respect to one or more
countries in the Territory or with respect to one or more Licensed Products, for
any reason:
9.4.1.    All rights and licenses granted by Omeros to JCB hereunder shall
immediately terminate with respect to the Terminated Territory or Terminated
Product;
9.4.2.    JCB shall and hereby does, effective as of the effective date of
expiration or termination, grant Omeros a perpetual, irrevocable, royalty-free,
non-exclusive license, with the right to grant multiple tiers of sublicenses,
under the JCB Patents and JCB Know-How then owned or Controlled by JCB, to
exploit the Licensed Products in the Terminated Territory, or to exploit the
Terminated Product in the Territory, as the case may be.
9.5.    Remedies. Except as otherwise expressly provided herein, termination of
this Agreement (either in its entirety or with respect to one or more
country(ies)) in accordance with the provisions hereof shall not limit remedies
that may otherwise be available in law or equity.
9.6.    Accrued Rights; Surviving Obligations. Expiration or termination of this
Agreement (either in its entirety or with respect to one or more countries in
the Territory or with respect to one or more Licensed Products) for any reason
shall be without prejudice to any rights that shall have accrued to the benefit
of a Party prior to such termination or expiration. Such termination or
expiration shall not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement. Without
limiting the foregoing, Sections 3.2.1, 3.3.5, 3.6, 4.1 – 4.5 (as to any payment
obligations that accrue during the Term), 4.6, 4.7, 4.8, 5.1, 9.4 and this
Section 9.6 and Articles 6, 8 and 10 of this Agreement shall survive the
termination or expiration of this Agreement for any reason. If this Agreement is
terminated with respect to Terminated Territory or Terminated Products but not
in its entirety, then following such termination the foregoing provisions of
this Agreement shall remain in effect with respect to the Terminated Territory
or Terminated Products to the extent they would survive and apply in the event
the Agreement expires or is terminated in its entirety or as otherwise necessary
for any of Omeros and its Affiliates and its and their (sub)licensees to
exercise their rights in the Terminated Territory or with respect to the
Terminated Products, and all provisions not surviving in accordance with the
foregoing shall terminate with respect to the Terminated Territory or Terminated
Products and be of no further force and effect (and for the avoidance of doubt
all provisions of this Agreement shall remain in effect with respect to all
countries in the Territory other than the Terminated Territory and all Licensed
Products other than the Terminated Products).

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
20

--------------------------------------------------------------------------------




ARTICLE 10
MISCELLANEOUS
10.1.    Force Majeure. Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement (other
than an obligation to make payments) when such failure or delay is caused by or
results from events beyond the reasonable control of the non-performing Party,
including fires, floods, earthquakes, hurricanes, embargoes, shortages,
epidemics, quarantines, war, acts of war (whether war be declared or not),
terrorist acts, insurrections, acts of God (except to the extent any such delay
results from the breach by the non-performing Party or any of its Affiliates of
any term or condition of this Agreement). The non-performing Party shall notify
the other Party of such force majeure within thirty (30) days after such
occurrence by giving written notice to the other Party stating the nature of the
event, its anticipated duration and any action being taken to avoid or minimize
its effect. The suspension of performance shall be of no greater scope and no
longer duration than is necessary and the non-performing Party shall use
commercially reasonable efforts to remedy its inability to perform. Without
limitation to the foregoing, in the event that JCB is the non-performing Party
and the suspension of performance continues for one hundred eighty (180) days
after the date of the occurrence, Omeros shall have the right to terminate this
Agreement upon written notice to JCB, in its sole discretion, solely with
respect to the country in the Territory or the Licensed Product affected by such
non-performance or in its entirety.
10.2.    Assignment. JCB may not assign its rights or, except as expressly
permitted hereunder, delegate its obligations under this Agreement, whether by
operation of law or otherwise, in whole or in part, without the prior written
consent of Omeros; provided that such consent shall not be required (provided
that JCB notifies Omeros of any such assignment within [†]) for any assignment
of this Agreement by JCB in connection with (i) a change in the Persons that
beneficially own, directly or indirectly, the shares of capital stock of JCB
then outstanding and normally entitled to vote in the election of the directors
of JCB representing fifty percent (50%) or more of the total voting power of all
outstanding classes of such capital stock of JCB, unless the Persons that gain
such controlling interest of JCB are engaged in a business that competes,
directly or indirectly, with any business of Omeros, or (ii) a sale or transfer
to a Third Party, in one or more related transactions, of the assets
representing all or substantially all of JCB’s assets to which this Agreement
relates, unless such Third Party is engaged in a business that competes,
directly or indirectly, with any business of Omeros. Omeros shall have the right
to assign this Agreement or delegate any of its rights or obligations under this
Agreement to any Affiliate or Third Party and shall notify JCB of any such
assignment to a Third Party within [†] of such assignment. Any permitted
successor of a Party or any permitted assignee of all of a Party’s rights under
this Agreement that has also assumed all of such Party’s obligations hereunder
in writing shall, upon any such succession or assignment and assumption, be
deemed to be a party to this Agreement as though named herein in substitution
for the assigning Party, whereupon the assigning Party shall cease to be a party
to this Agreement and shall cease to have any rights or obligations under this
Agreement. All validly assigned rights of a Party shall inure to the benefit of
and be enforceable by, and all validly delegated obligations of such Party shall
be binding on and be enforceable against, the permitted successors and assigns
of such Party. Any attempted assignment or delegation in violation of this
Section 10.2 shall be void and of no effect.
10.3.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (i) such provision shall be fully severable,
(ii) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
21

--------------------------------------------------------------------------------




provision had never comprised a part hereof, (iii) the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance herefrom
and (iv) in lieu of such illegal, invalid or unenforceable provision, there
shall be added as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and reasonably acceptable to the Parties. To the
fullest extent permitted by Applicable Law, each Party hereby waives any
provision of law that would render a provision illegal, invalid or
unenforceable.
10.4.    Dispute Resolution. Except as provided in Sections 4.8 and 10.8, if a
dispute arises between the Parties in connection with or relating to this
Agreement or any document or instrument delivered in connection herewith (a
“Dispute”), then either Party shall have the right to refer such Dispute to the
Executive Officers for attempted resolution by good faith negotiations during a
period of [†]. Any final decision mutually agreed to by the Executive Officers
shall be conclusive and binding on the Parties. If such Executive Officers are
unable to resolve any such Dispute within such [†] period, then each Party
shall, except as provided in Sections 4.8 and 10.8, be entitled to seek relief
for such Dispute through binding arbitration in Seattle, Washington in
accordance with the then-current Commercial Rules of the American Arbitration
Association.
10.5.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
The Parties agree to exclude the application to this Agreement of the United
Nations Convention on Contracts for the International Sale of Goods.
10.6.    Notices. Any notice, request, demand, waiver, consent, approval or
other communication permitted or required under this Agreement shall be in
writing, shall refer specifically to this Agreement and shall be deemed given
only if delivered by hand or sent by facsimile transmission (with transmission
confirmed) or by overnight delivery service that maintains records of delivery,
addressed to the Parties at their respective addresses specified below or to
such other address as the Party to whom notice is to be given may have provided
to the other Party in accordance with this Section 10.6. Such Notice shall be
deemed to have been given as of the date delivered by hand or transmitted by
facsimile (with transmission confirmed) or on the second Business Day (at the
place of delivery) after deposit with an overnight delivery service. Any notice
delivered by facsimile shall be confirmed by a hard copy delivered as soon as
practicable thereafter. This Section 10.6 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their obligations under the terms of this Agreement. The parties agree that any
notice delivered to Omeros by one of JCB Laboratories, LLC or Fagron Compounding
Services, LLC shall be deemed adequate notice by JCB, and any notice from Omeros
delivered to one of JCB Laboratories, LLC or Fagron Compounding Services, LLC
shall be adequate for notice to JCB. Each Party’s address for notice purposes is
as follows:

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
22

--------------------------------------------------------------------------------




If to JCB, to:
JCB Laboratories, LLC
7335 W 33rd Street North,
Wichita, KS 67205
Attention: Brian Williamson
Facsimile: 316.773.0406
Fagron Compounding Services, LLC
8710 E 34th Street North,
Wichita, KS 67226
Attention: Brian Williamson
Facsimile: 316.773.0406
If to Omeros, to:
Omeros Corporation
201 Elliott Avenue West
Seattle, WA 98119
Attention: Chief Executive Officer, with a copy to General Counsel
Facsimile: 206.676.5005
10.7.    Entire Agreement; Amendments. This Agreement, together with the
Schedules attached hereto, sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto, are superseded hereby. No amendment,
modification, release or discharge shall be binding upon the Parties unless in
writing and duly executed by authorized representatives of both Parties. In the
event of any inconsistencies between this Agreement and any schedules or other
attachments hereto, the terms of this Agreement shall control. This Agreement
expressly supersedes the Mutual Confidential Disclosure Agreement between the
Parties dated as of September 19, 2014, and all Confidential Information
exchanged between the Parties under such Mutual Confidential Disclosure
Agreement shall be deemed to have been disclosed under and shall be governed by
the terms of this Agreement.
10.8.    Equitable Relief. Each Party acknowledges and agrees that the
restrictions set forth in Article 6 are reasonable and necessary to protect the
legitimate interests of the other Party and that such other Party would not have
entered into this Agreement in the absence of such restrictions and that any
breach or threatened breach of any provision of such Article may result in
irreparable injury to such other Party for which there will be no adequate
remedy at law. In the event of a breach or threatened breach of any provision of
such Article, the non-breaching Party shall be authorized and entitled to seek
from any court of competent jurisdiction injunctive relief, whether preliminary
or permanent, which rights shall be cumulative and in addition to any other
rights or remedies to which such non-breaching Party may be entitled in law or
equity. Both Parties agree to waive any requirement that the other (i) post a
bond or other security as a condition for obtaining any such relief and
(ii) show irreparable harm, balancing of harms, consideration of the public
interest or inadequacy of monetary damages as a remedy. Nothing in this
Section 10.8 is intended or should be construed, to limit either Party’s right
to equitable relief or any other remedy for a breach of any other provision of
this Agreement.
10.9.    Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
23

--------------------------------------------------------------------------------




waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition. The waiver by
either Party hereto of any right hereunder or of the failure to perform or of a
breach by the other Party shall not be deemed a waiver of any other right
hereunder or of any other breach or failure by such other Party whether of a
similar nature or otherwise. The rights and remedies provided herein are
cumulative and do not exclude any other right or remedy provided by Applicable
Law or otherwise available except as expressly set forth herein.
10.10.    No Benefit to Third Parties. Except as provided in Article 8,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns and they shall not
be construed as conferring any rights on any other Persons.
10.11.    Further Assurance. Each Party shall duly execute and deliver or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.
10.12.    Relationship of the Parties. It is expressly agreed that Omeros, on
the one hand and JCB, on the other hand, shall be independent contractors and
that the relationship between the two Parties shall not constitute a
partnership, joint venture or agency. Neither Omeros, on the one hand, nor JCB,
on the other hand, shall have the authority to make any statements,
representations or commitments of any kind or to take any action, that will be
binding on the other, without the prior written consent of the other Party to do
so.
10.13.    References. Unless otherwise specified, (i) references in this
Agreement to any Article, Section or Schedule shall mean references to such
Article, Section or Schedule of this Agreement, and (ii) references to any
agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently amended, as so amended and in effect at the relevant time of
reference thereto.
10.14.    Construction. Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). Whenever this Agreement refers to a number of days,
unless otherwise specified, such number refers to calendar days. The captions of
this Agreement are for convenience of reference only and in no way define,
describe, extend or limit the scope or intent of this Agreement or the intent of
any provision. The term “including,” “include,” or “includes” as used herein
shall mean including, without limiting the generality of any description
preceding such term. The language of this Agreement shall be deemed to be the
language mutually chosen by the Parties and no rule of strict construction shall
be applied against either Party hereto.
10.15.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile, PDF format via email or other electronically transmitted
signatures and such signatures shall bind each Party hereto as if they were
original signatures.



† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
24

--------------------------------------------------------------------------------






THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.
OMEROS CORPORATION
JCB LABORATORIES, LLC




By: /s/ Gregory A. Demopulos, MD
Name: Gregory A. Demopulos, MD
Title: Chief Executive Officer
By: /s/ Brian Williamson   
Name: Brian Williamson
Title: President
 




FAGRON COMPOUNDING SERVICES, LLC




 
By: /s/ Brian Williamson   
Name: Brian Williamson
Title: President


† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
25

--------------------------------------------------------------------------------




Schedule 1.31
Licensed Know-How


A. For OMS103 Product:
1. [†].
2. [†].
3. [†].
4. [†].
5. [†].



† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION
26

--------------------------------------------------------------------------------




Schedule 1.32


Licensed Patents




A. For OMS103 Product:
1. US Patent 7,973,068 B2
2. US Patent 8,450,309 B2
3. US Patent Application Publication No. 2013/0324475 A1
4. US Patent Application Publication No. 2009/0253795 A1
5. US Patent Application Publication No. 2013/0035362 A1









† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------






Schedule 1.33
Licensed Products (other than the OMS103 Product)


Additional Licensed Product:
Date of launch in the Territory:
Date of initiation of validated production on JCB’s automated filling line:
Minimum annual sales and marketing expenditures:



† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------






Schedule 1.35
Licensed Trademarks
A.
For OMS103 Product: the trademark ARTHROSOL as well as US Trademark Application
86/259,542 therefor and any US Trademark Registration issued thereon, and any
additional trademark applications or registrations that Omeros may file or
obtain for such trademark or for stylized designs of such trademark or logos
approved by Omeros for use with OMS103.












† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------






Schedule 1.49
Territory


A.
For OMS103 Product: the United States




† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION